Citation Nr: 1236133	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-25 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and I.B.


ATTORNEY FOR THE BOARD

B. Diliberto, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to August 1964. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In September 2012 the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record and has been associated with the claims file. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and probative evidence of record is in relative equipoise as to whether the Veteran's tinnitus began in or is otherwise related to his military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in his favor, the Veteran has tinnitus which is related to his active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed entitlement to service connection for tinnitus.  In general, service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  

The relevant evidence of record includes service records, private treatment records, VA treatment records, VA examination reports and both written and oral statements from the Veteran.  

The Veteran's service treatment records are negative for any report of or findings related to tinnitus.  Service records indicate that the Veteran served as a light truck driver in service.  

Post-service treatment records from July 2009 indicate that the Veteran reported ringing in his ears.  In October 2009 the Veteran reported having had tinnitus "forever."  In his February 2010 Notice of Disagreement (NOD) the Veteran reported that he was exposed to loud noise in service as a result of his duties in transportation.  In his June 2010 Substantive Appeal (VA Form 9) the Veteran stated that he drove two and a half ton trucks in service on a daily basis and that the exhaust stacks on these trucks were sometimes on the driver's side, resulting in exposure to very loud noise without hearing protection.  He also reported firing small arms and mortars without hearing protection.  He stated that he has had ringing in his ears since that time.  

In a private evaluation report from July 2010 a licensed audiologist noted the Veteran's report of constant tinnitus.  The evaluating provider diagnosed the Veteran with hearing loss and tinnitus, and stated that the Veteran's tinnitus was at least as likely as not related to his duties in service.  In a private neurophysiological test battery report from October 2010 another provider stated that the Veteran's tinnitus was most likely the consequence of cochlear outer hair cell damage.  

In February 2011, the Veteran was afforded a VA examination in support of his claim.  The examiner opined that the Veteran's tinnitus was less likely than not caused by service as there were no complaints of tinnitus in service, no significant threshold shift noted during service, and no damage to the cochlear.  In a June 2011 addendum that examiner reiterated that statement.  

In December 2011, the Veteran was afforded an additional VA examination.  In his report, the examiner opined that the Veteran's tinnitus was not due to any pharmacological or therapeutic doses of medications he is taking for service-connected disabilities.  In a January 2012 addendum, another physician stated that the Veteran's tinnitus is at least as likely as not the result of his taking medications for his nonservice-connected depression and hypertension. 

The Veteran testified at a hearing in September 2012.  During that hearing, the Veteran reiterated his previous statements regarding having worked as a light vehicle truck driver in service.  He stated that he has had ringing in his ears since 1963.  A friend of the Veteran's reported that the Veteran has talked about having ringing in his ears for many years and that he has known the Veteran since 1965.  

After weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran has tinnitus that either began in or is otherwise related to his military service.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his claimed disability is related to service.  See 38 U.S.C.A. § 5107(b).  The Board finds that standard has been met in this case.  

In this context, the Board notes that, despite some negative evidence in the claims file, the Veteran is competent to report that he has had ringing in his ears since his time in service.  See Charles v. Principi, 16 Vet. App. 374-75 (2002).  The Board also finds that the Veteran's assertions as to his post-service symptomatology are both credible and highly probative, and has considered the July 2010 opinion.  

In sum, the Board is satisfied that service connection is established for tinnitus, and that claim is granted in full.  In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  

Duty to Assist

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, given the favorable disposition in this adjudication, and the fact that no prejudice to the Veteran could result from the Board's decision, no further notice or assistance is required.  



ORDER

Entitlement to service connection for tinnitus is granted. 


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


